Citation Nr: 9925438	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin disorder(s).

3.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.

4.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Stephen K. Johnson, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans denied service connection for PTSD and skin rash 
of both feet, declined an increased (compensable) rating for 
bilateral hearing loss, and granted a 10 percent rating for 
tinnitus.  In a Supplemental Statement of the Case dated in 
December 1997, the RO amended the skin disorder claim to 
include a "generalized" skin rash.  The Board has rephrased 
this issue to encompass all skin disorders claimed by the 
appellant.


REMAND

The appellant contends that his PTSD stems from his exposure 
to traumatic events during service.  According to his 
testimony and various statements of record, he was stationed 
at the Da Nang Air Base with Marine Air Group 11 from April 
1967 to May 1968.  He served as both a weapons repairman and 
a perimeter guard.  He indicated that the Da Nang Air Base 
serviced jets and helicopters.  Until the beginning of the 
TET Offensive, in approximately January 1968, the Da Nang 
Base was several miles from the battlefront and received only 
minor rocket and mortar attacks which occurred at night.  At 
the beginning of the TET Offensive, however, he indicated 
that the Da Nang began receiving targeted rocket attacks on a 
nightly basis.

During one incident of an enemy rocket attack, the appellant 
indicated that he was in close proximity to a munitions dump 
explosion.  This explosion threw him to the ground, and 
resulted in temporary hearing loss.  He also indicated that 
the base had caught fire, and was receiving small arms fire 
from a nearby town nicknamed "Dogpatch."  He further stated 
that 37 "AWAC" soldiers were killed, and that 400 other 
soldiers were wounded.  In a letter dated in March 1999, he 
reported that, based upon a conversation from a former Marine 
who had been present at the attack, this event occurred on 
July 14, 1967 at 2:00 a.m.  His previous statements of 
record, however, placed this attack in approximately January 
1968.

The appellant also recalled that, in early 1968, he witnessed 
an emergency landing by a B-52 bomber which resulted in the 
deaths of 11 crewman.  The plane had been engulfed in flames 
after skidding off the runway and entering a minefield.  In 
another incident, he witnessed the summary execution of a 
suspected Vietcong.  He indicated that his servicemates Don 
Figini, Frank Saupa, and Frank Aguilar had been with him 
during some of the above- described events.  He stated that 
he heard that two of his hometown friends had been killed 
during the Vietnam War.

A claim for service connection for PTSD is well grounded 
where an appellant submits (1) medical evidence of a current 
diagnosis of PTSD; (2) evidence, lay or otherwise, of an in- 
service stressor; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App 128 (1997).  However, entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen, 10 Vet. App. at 138.

In this case, VA has provided conflicting opinion regarding 
the appellant's PTSD diagnosis.  Following psychodiagnostic 
testing in September 1998, a VA staff psychologist noted an 
Axis I diagnosis of PTSD.  The Board is of the opinion that 
this opinion constitutes a "clear" diagnosis of PTSD.  For 
purposes of a well grounded analysis, the truthfulness of the 
appellant's assertions of exposure to in- service combat 
stressors must be presumed.  See King v. Brown 5 Vet. App. 19 
(1993).  Thus, the Board finds that the appellant's claim for 
service connection for PTSD is well grounded.  As such, the 
RO should attempt to verify his claimed stressors prior to 
any further adjudication of this claim.

With regard to the PTSD claim, the Board notes that VA has 
made substantive revisions to 38 C.F.R. § 3.304(f), which is 
the regulatory provision which governs the type(s) of 
evidence required to establish service connection for PTSD.  
See 64 Fed.Reg. 32807-32808 (June 18, 1999).  This provision 
now holds that, if the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the lay 
testimony alone may establish the occurrence of the claimed 
in- service stressor.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 
7 Vet. App. 70, 76 (1994).  VA is not required to accept the 
appellant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  VA Manual M21-1, Part VI (1998) (emphasis added).

The appellant also contends that his current skin disorder, 
described as a fungal disorder of the toes, groin area, legs, 
arms and back, was incurred or first manifested during active 
service.  In this respect, service medical records do show 
treatment for a sore on the penis in August 1966.  Post- 
service medical records from Stanley Cullen, M.D., show 
treatment for skin disorders variously diagnosed as verrucous 
lesions on the shaft of the penis, tinea cruris, lichen 
simplex chronicus, dermatitis, and chronic onychomycosis.  
During his December 1998 appearance before the undersigned, 
he testified that his skin disorders had been chronic since 
his separation from service.  See Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998).  See also 
Arms v. West, 12 Vet.App. 188, 198 (1999) (lay statements may 
be competent to identify the existence of an observable skin 
disorder).  He also testified that his treatment with Dr. 
Cullen began in approximately 1980, but he previously 
informed the RO that such treatment began in 1985.  The Board 
is of the opinion that any private medical records from Dr. 
Cullen prior to 1985 should be obtained prior to any further 
adjudication of this claim.

As stated above, the RO declined an increased (compensable) 
rating for bilateral hearing loss, and granted a 10 percent 
rating for tinnitus in a March 1996 rating decision.  In a 
Form 9 filing dated in September 1996, the appellant voiced 
his disagreement with both of these decisions but, to date, 
the RO has not issued a Statement of the Case (SOC).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the appellant to identify any 
medical records from his post- service providers of 
treatment, both private and VA, which are not currently 
associated with the claims folder.  The RO should then 
take the necessary steps to obtain all relevant current 
medical records, as well as medical records from Dr. 
Cullen since 1980.

2.  The RO should also ask the appellant whether he 
desires to provide any further detail regarding the 
specific stressors to which he was exposed in service.  
He should be advised of his right to present "buddy" 
certificates or affidavits from his former servicemates.  
He should also be advised that this information may be 
necessary to a favorable outcome of his claim.

3.  The appellant is hereby informed of his right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

4.  Following the receipt of any additional information, 
the RO should then prepare a summary of all stressors 
claimed, regardless of whether or not the appellant 
responds to the information request.  This summary, the 
supporting documents and the service personnel records 
should be sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-3197, which 
should be requested to provide any information which 
might corroborate the existence of any of the claimed 
stressors.  This should include information pertaining 
to the rocket and mortar attacks at the Da Nang Air base 
from April 1967 to May 1968, to include any attacks 
occurring on or about July 14, 1967.  This information 
should also include any information involving plane 
crashes at the Da Nang base in early 1968.  Any leads 
mentioned by USASCRUR should be followed up by the RO.

5.  Following the completion of the preceding 
steps, the RO should identify the stressor(s) to 
which the appellant was exposed in service.

6.  If, and only if the RO determines the 
existence of a stressor or stressors, the RO 
should then arrange for the appellant to be 
examined by a board of at least two VA 
psychiatrists (board certified, if available) in 
order to determine the diagnoses of all 
psychiatric disorders that are currently present.  
The RO must specify for the examiners the stressor 
or stressors to which it has determined that the 
appellant was exposed in service, and the 
examiners must be instructed to consider only 
those events in determining whether the appellant 
currently has PTSD.  The examination report should 
reflect review by the examiners of all pertinent 
information in the claims folder.  If an acquired 
psychiatric disorder other than PTSD is present, 
the examiners should express an opinion as to 
whether it began in service or was caused by an 
incident or incidents in service.  If PTSD is 
currently present, the examiners should specify 
(1) whether each stressor specified by the RO was 
of sufficient gravity to produce PTSD; (2) whether 
the remaining diagnostic criteria to support a 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the current 
symptomatology and the stressor or stressors in 
service whose existence has been established by 
the RO.  The examination report should include a 
complete rationale for all opinions expressed.  
All necessary special studies or tests, including 
psychological testing and evaluation, should be 
accomplished as part of this examination.  The 
claims folder and a copy of this remand must be 
made available to the examiners for their review 
prior to the examination.

7.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

8.  After completion of the above- referenced 
development, the RO should readjudicate the issues of 
service connection for PTSD and skin disorder(s) with 
consideration given to all of the evidence of record, to 
include any additional evidence obtained by the RO 
pursuant to this remand.  With respect to the PTSD 
claim, the RO should make a specific finding as to 
whether the appellant was engaged in combat at the time 
his stressor(s) occurred, as required by Gaines, and 
consideration must be given to both the old and new 
criteria of 38 C.F.R. § 3.304(f).  The credibility of 
the appellant's contentions should also be assessed, as 
required by Cohen.  With regard to the skin disorder 
claim, the RO should consider the provisions of 3.303(b) 
and the holdings in Savage and Arms.  If any benefit 
sought on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

9.  The RO should also furnish the appellant, and 
his accredited representative, an SOC that 
includes the pertinent laws and regulations and 
the Reasons and Basis for denying his claims for 
increased ratings for bilateral hearing loss and 
tinnitus.  The appellant and his representative 
should also be afforded the opportunity to respond 
to the SOC, and advised of the requirements 
necessary to perfect his appeal as to these 
issues.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (1998).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above- 
mentioned claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












